Title: To George Washington from Edmund Randolph, 26 August 1792
From: Randolph, Edmund
To: Washington, George



Dear Sir
Philadelphia August 26. 1792.

Mr Bordley, who wrote the inclosed pamphlet, thought it too unimportant to present it to you with form. He therefore requested me, if an opportunity offered, to send it to Mount Vernon.
Since I had the honor of writing to you last, nothing has occurred, worthy of a special mention. The arrivals from Europe have brought nothing; and no incidents in the political line attract any notice, except those, which relate to the supposed temper of Virginia, & the measures, projected at the next session. Of these you must have heard; and therefore I omit them.
The mail, which was due yesterday, has not yet arrived. (12 o’-clock)
Mr Fraunces informs me, that every thing is well; and indeed I should judge it to be the case from appearances. I am dear sir with affte attachment yr obliged hbl. serv.

Edm: Randolph

